Mitchell, J.
We are of opinion that the court below acted under a misapprehension as to the office of a writ of certiorari. In England, the courts, in certain cases, allow the writ at any time, not only as a proceeding in error, but also for the purpose of. bringing a cause into the superior court for trial. Under this practice indictments were frequently removed by this writ from the inferior court into the court of king’s bench; and when the writ was sustained, the court above would commence the trial ele novo, having no regard to the place where the cause left off in the inferior court. 1 Tidd’s Pr. 412. But generally, in this country, and certainly in this state, a certiorari is employed strictly as in the nature of a writ of error. The legitimate office of this writ is to review and correct decisions and final determinations of inferior tribunals, not to divest them of the right of terminating the proceedings, nor to withdraw from them the question to be tried. The district court has no power to issue a writ of certiorari to remove into that court proceedings pending and undetermined before an inferior court or tribunal. The office of the writ is simply to review and correct decisions and determinations already made. It follows that, before trial and determination, it does not divest the inferior jurisdiction of the right to terminate the proceedings before it. Lynde v. Noble, 20 John. 80; Devlin v. Platt, 20 How. Pr. 167; Haines v. Backus, 4 Wend. 213; People v. Peabody, 26 Barb. 437. Upon return of the writ the inquiry is whether or not there has been error, and, upon answer to this question, the court above determines whether to affirm or reverse, just as is done in cases of writs of error or of appeals.
It follows that, in this case, the writ was premature. There had *129been no decision or determination of anything before the justice, and hence nothing either to affirm or reverse. Grinager had appealed to the justice from the order of the board of supervisors laying out a cart-way across his land, and assessing his damages therefor. Gen. St. 1878, c. 13, §§ 59, 60. The jury impanelled to try the appeal, and who had been directed to view the proposed cart-way, reported to the justice that they were unable to agree, and had by him been discharged. No other action had been taken; hence the appeal remained wholly undetermined.
While the statute is quite blind, yet we think the only practicable construction of it is that, upon the disagreement and discharge of the jury, it was the duty of the justice to issue a new summons, fixing another time for the hearing of the appeal. If he w'rongfully refused, to act, he could be compelled to do so by mandamus. If he exceeded his jurisdiction, and his acts were judicial in their nature, a writ of prohibition would be the remedy. But neither of these is the office of a certiorari.
Certain questions were discussed, which, under the views we have expressed, are not necessary to the decision of this appeal; but, as they have been fully argued by counsel, we deem it advisable to express our views upon them, so as to prevent unnecessary litigation hereafter. The validity of the order of the supervisors laying out the cart-way cannot, in our opinion, be raised or tried on an appeal to a justice of the peace. But the fact that this is stated in the application as one of the grounds of appeal will not invalidate the appeal as to the other grounds.
On an appeal of this kind, as the jury have 10 days within which to make report to the justice, we do not think the statute contemplates a formal continuance of the proceedings to a day certain. The proceedings are not analogous to a civil action before a justice. Hence the failure of the justice to enter a formal continuance did not divest him of his jurisdiction. Neither do we think his delay or neglect to act operates as a discontinuance of the appeal. After the filing of the application for an appeal, the statute makes the justice the actor, and his delay cannot be imputed as laches to appellant. Neither, in our opinion, is there anything on the record to show that *130the orders of the supervisors are not valid. The orders signed by two supervisors on the Sth of November, appear to be the result of deliberations had at the meeting of the board held on the 3d, pursuant to notice, signed by all three supervisors, fixing that as the day of meeting for hearing the application for laying out this cart-way. The third supervisor, therefore, presumably had opportunity to be present and take part, and if he failed to do so, the other two constituted a quorum. Gen. St. 1878, c. 10, § 66. But, for the reasons already given, the judgment of the court below must be reversed, and the writ quashed.
Ordered accordingly.